ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel seeks review of a recommendation of the disciplinary board that the formal charges against respondent, Andrew Reed, be dismissed. Having reviewed the record and the briefs of the parties, we find the disciplinary board reached the correct result in dismissing the formal charges.
Accordingly, it is the judgment of this court that the formal charges against respondent be dismissed.
KIMBALL and JOHNSON, JJ., would docket the case for oral argument.